UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4376



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


COREY LEEVON OAKES,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City. Lacy H. Thornburg,
District Judge. (2:06-cr-00003)


Submitted:   November 30, 2007         Decided:     December 21, 2007


Before NIEMEYER, MOTZ, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Claire J. Rauscher, Executive Director, Ann L. Hester, FEDERAL
DEFENDERS OF WESTERN NORTH CAROLINA, INC., Charlotte, North
Carolina; Fredilyn Sison, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Asheville, North Carolina, for Appellant. Gretchen
C. F. Shappert, United States Attorney, Charlotte, North Carolina;
Amy E. Ray, Assistant United States Attorney, Asheville, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Pursuant to a written plea agreement, Corey Leevon Oakes

entered a conditional guilty plea to possession of a firearm in

furtherance     of   a   drug    trafficking    crime,   in   violation   of   18

U.S.C.A. § 924(c)(1) (West Supp. 2007); possession of a firearm by

an unlawful user of a controlled substance, in violation of 18

U.S.C. § 922(g)(3) (2000); and possession of ephedrine and acetone

with the intent to manufacture methamphetamine, in violation of 21

U.S.C.A. § 841(a)(1), (c) (West 1999 & Supp. 2007). Oakes reserved

the right to challenge on appeal the district court’s denial of the

motion to suppress the evidence seized from his truck during a

traffic   stop.      He    asserts    that   officers    violated   his   Fourth

Amendment rights by detaining him without reasonable suspicion.

Finding no reversible error, we affirm.

           We     review     the     district    court’s      factual   findings

underlying a motion to suppress for clear error, and the district

court’s legal determinations de novo. United States v. Wilson, 484

F.3d 267, 280 (4th Cir. 2007) (citing Ornelas v. United States, 517

U.S. 690, 699 (1996)).          When a suppression motion has been denied,

this court reviews the evidence in the light most favorable to the

Government.     United States v. Uzenski, 434 F.3d 690, 704 (4th Cir.

2006).    A routine and lawful traffic stop permits an officer to

detain the motorist to request a driver’s license and vehicle

registration, to run a computer check, and to issue a citation.


                                       - 2 -
United States v. Brugal, 209 F.3d 353, 358 (4th Cir. 2000) (en

banc).    To   further   detain   the   driver   requires   a   reasonable

suspicion on the part of the investigating officer that criminal

activity is afoot.    Id.; see Florida v. Royer, 460 U.S. 491, 498

(1983). In determining whether there was reasonable suspicion, the

court must look at the totality of the circumstances.           Illinois v.

Wardlow, 528 U.S. 119, 125-26 (2000); United States v. Sokolow, 490

U.S. 1, 8 (1989).    With these standards in mind, we have reviewed

the parties’ briefs and the record on appeal and conclude that the

district court did not err in denying Oakes’ motion to suppress.

           Accordingly, we affirm the judgment of the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                  - 3 -